      Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 1 of 11




John L. Ackley
SHOOK, HARDY & BACON L.L.P.
Texas Bar No. 24108036
JPMorgan Chase Tower
600 Travis Street, Suite 3400
Houston, Texas 77002-2926
Telephone: 713-227-8008
Fax: 713-227-9508
jackley@shb.com

Attorney for Defendant,
MONSANTO COMPANY

                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA



   IN RE: ROUNDUP PRODUCTS                    MDL No. 2741
   LIABILITY LITIGATION                       Case No. 3:16-md-02741-VC


   This document relates to:


   Lowell Albert, Jr. v. Monsanto Co.
   Case No. 3:20-cv-03684-VC
   (N.D. Cal)

   Robert Albrecht v. Monsanto Co.
   Cause No. 3:19-cv-07974-VC
   (N.D. Cal)

   Dennis Armstrong v. Monsanto Co.
   Cause No. 3:19-cv-07768-VC
   (N.D. Cal)

   David Bayerl v. Monsanto Co.
   Cause No. 3:20-cv-00270-VC
   (N.D. Cal)

   Dorothy Becker v. Monsanto Co.
   Cause No. 3:19-cv-07769-VC
   (N.D. Cal)

   Loren Cossel v. Monsanto Co.
   Cause No. 3:20-cv-01918-VC
   (N.D. Cal)
   Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 2 of 11



Donald Cowan v. Monsanto Co.
Cause No. 3:19-cv-05974-VC
(N.D. Cal)

Vicki Dayhuff v. Monsanto Co.
Cause No. 3:20-cv-02008-VC
(N.D. Cal)

Allen Ducheneaux v. Monsanto Co.
Cause No. 3:19-cv-05516-VC
(N.D. Cal)

Estate of Judith Martin v. Monsanto Co.
Cause No. 3:19-cv-07347-VC
(N.D. Cal)

Estate of Lowell Rholff v. Monsanto Co.
Cause No. 3:19-cv-06845-VC
(N.D. Cal)

Estate of Melvin Northdurft v. Monsanto Co.
Cause No. 3:19-cv-08221-VC
(N.D. Cal)

Carol Fatla v. Monsanto Co.
Cause No. 3:19-cv-07363-VC
(N.D. Cal)

David Feiner v. Monsanto Co.
Cause No. 3:20-cv-02645-VC
(N.D. Cal)

Richard Forsell v. Monsanto Co.
Cause No. 3:20-cv-03722-VC
(N.D. Cal)

Donald Frens v. Monsanto Co.
Cause No. 3:20-00426-VC
(N.D. Cal)

John Gammel v. Monsanto Co.
Cause No. 3:19-cv-05519-VC
(N.D. Cal)

Vernon Gent v. Monsanto Co.
Cause No. 3:20-cv-03723-VC
(N.D. Cal)

John Gillaspie v. Monsanto Co.
Cause No. 3:20-cv-02007-VC
(N.D. Cal)


                                          2

  Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
   Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 3 of 11



Dell Goedtke v. Monsanto Co.
Cause No. 3:20-cv-02646-VC
(N.D. Cal)

John Gunderson v. Monsanto Co.
Cause No. 3:19-cv-05973-VC
(N.D. Cal)

Clare Guthrie v. Monsanto Co.
Cause No. 3:19-cv-07767-VC
(N.D. Cal)

Rudolph D. Haba v. Monsanto Co.
Cause No. 3:19-cv-05951-VC
(N.D. Cal)

Steven Hammond v. Monsanto Co.
Cause No. 3:20-cv-01418-VC
(N.D. Cal)

Chris Harms v. Monsanto Co.
Cause No. 3:20-cv-00267-VC
(N.D. Cal)

Billy Joe Henry, Jr. v. Monsanto Co.
Cause No. 3:19-cv-06180-VC
(N.D. Cal)

Richard Hoen v. Monsanto Co.
Cause No. 3:20-cv-00011-VC
(N.D. Cal)

James Hoffman v. Monsanto Co.
Cause No. 3:20-cv-02413-VC
(N.D. Cal)

Frank Holzer, Jr. v. Monsanto Co.
Cause No. 3:19-cxv-07821-VC
(N.D. Cal)

Jamie Jasper v. Monsanto Co.
Cause No. 3:19-cv-06058-VC
(N.D. Cal)

Lewellyn Johnson v. Monsanto Co.
Cause No. 3:20-cv-00269-VC
(N.D. Cal)

Mark Joseph Kubacki v. Monsanto Co.
Cause No. 3:19-cv-05521-VC
(N.D. Cal)


                                       3

  Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
   Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 4 of 11



Lawrence Laleman v. Monsanto Co.
Cause No. 3:19-cv-07975-VC
(N.D. Cal)

Shelly Lehner v. Monsanto Co.
Cause No. 3:20-cv-00271-VC
(N.D. Cal)

Thomas Lex v. Monsanto Co.
Cause No. 3:20-cv-03305-VC
(N.D. Cal)

Deric Lindstrom v. Monsanto Co.
Cause No. 3:19-06056-VC
(N.D. Cal)

Clifford McCord v. Monsanto Co.
Cause No. 3:19-cv-05520-VC
(N.D. Cal)

Richard McKone v. Monsanto Co.
Cause No. 3:19-cv-07977-VC
(N.D. Cal)

Jared Meis v. Monsanto Co.
Cause No. 3:19-cv-07364-VC
(N.D. Cal)

Angela Montgomery v. Monsanto Co.
Cause No. 3:20-cv-02809-VC
(N.D. Cal)

John Myers v. Monsanto Co.
Cause No. 3:20-cv-03731-VC
(N.D. Cal)

Emmett O’Connell v. Monsanto Co.
Cause No. 3:19-cv-07346-VC
(N.D. Cal)

Randy O’Neill v. Monsanto Co.
Cause No. 3:19-cv-06181-VC
(N.D. Cal)

Keith Pohl v. Monsanto Co.
Cause No. 3:20-cv-03308-VC
(N.D. Cal)

Vernon Quade v. Monsanto Co.
Cause No. 3:20-cv-03310-VC
(N.D. Cal)


                                       4

  Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
   Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 5 of 11



Joe Radermacher v. Monsanto Co.
Cause No. 3:19-cv-05976-VC
(N.D. Cal)

Warren Dean Rentz v. Monsanto Co.
Cause No. 3:19-cv-05515-VC
(N.D. Cal)

Michael Sanders v. Monsanto Co.
Cause No. 3:19-cv-05518-VC
(N.D. Cal)

Charles Schmidt, Jr. v. Monsanto Co.
Cause No. 3:19-cv-06179-VC
(N.D. Cal)

Merlin Schwartz v. Monsanto Co.
Cause No. 3:19-cv-05506-VC
(N.D. Cal)

Emma J. Selsor v. Monsanto Co.
Cause No. 3:19-cv-05517-VC
(N.D. Cal)

Stanley Senack, Sr. v. Monsanto Co.
Cause No. 3:19-cv-07822-VC
(N.D. Cal)

Diana Smith v. Monsanto Co.
Cause No. 3:20-cv-00169-VC
(N.D. Cal)

Carol Stoffregen v. Monsanto Co.
Cause No. 3:19-cv-05971-VC
(N.D. Cal)

Jeffrey Stratton v. Monsanto Co.
Cause No. 3:20-cv-03312-VC
(N.D. Cal)

Michelle Straumann v. Monsanto Co.
Cause No. 3:19-cv-05978-VC
(N.D. Cal)

Viola Torgerson v. Monsanto Co.
Cause No. 3:19-cv-04723-VC
(N.D. Cal)

Darnell Tschetter v. Monsanto Co.
Cause No. 3:19-cv-06057-VC
(N.D. Cal)


                                       5

  Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
       Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 6 of 11



    Melvin Tschetter v. Monsanto Co.
    Cause No. 3:19-cv-07397-VC
    (N.D. Cal)

    William VanFrank v. Monsanto Co.
    Cause No. 3:19-cv-05975-VC
    (N.D. Cal)

    Kerry VonGondy v. Monsanto Co.
    Cause No. 3:19-cv-07677-VC
    (N.D. Cal)

    Jack Waddle v. Monsanto Co.
    Cause No. 3:20-cv-01919-VC
    (N.D. Cal)

    Ronald Welch v. Monsanto Co.
    Cause No. 3:19-cv-05954-VC
    (N.D. Cal)

    William Wenzel v. Monsanto Co.
    Cause No. 3:19-cv-06846-VC
    (N.D. Cal)

    John Zellnar, Jr. v. Monsanto Co.
    Cause No. 3:20-cv-00268-VC
    (N.D. Cal)




MONSANTO COMPANY’S AMENDED MOTION TO DISMISS WITH PREJUDICE FOR
      FAILURE TO SUBMIT A COMPLETED PLAINTIFF FACT SHEET
       Defendant Monsanto Company (“Monsanto”) files this motion to dismiss with prejudice for

failure to submit a materially-completed Plaintiff Fact Sheet (“PFS”). Pursuant to Pretrial Order 50,

Group 4 plaintiffs are required to submit a “completed Plaintiff Fact Sheet” within 91 days from the

date of transfer into the MDL. The PFS “provided must be complete in all respects, answer every

question in the Fact Sheet,” and Group 4 plaintiffs who fail to provide “a complete, signed Plaintiff

Fact Sheet” shall be given a notice of deficiency by Monsanto within 63 days from receipt of the

partial PFS. Plaintiffs will then be given 28 days to cure their deficiencies, and a failure to submit a

cured PFS renders that case subject to a motion to dismiss with prejudice.



                                                   6

      Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
       Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 7 of 11




       Despite ample time to do so, each of the Plaintiffs listed below submitted essentially blank

PFSs with no accompanying authorizations. The Plaintiff Fact Sheets have the Plaintiff’s name, social

security number, and date of birth. And for the most part, nothing else. They contain minimal to no

residential history, employment history, family information, prior medical history, cancer history,

information on damages, or Roundup-usage information—the lack of an attempt to complete the PFS

cannot be overstated. Pursuant to Pretrial Order 50, Monsanto sent each of these plaintiffs a

deficiency notice, highlighting every question on the PFS that was incomplete. However, none of

these Plaintiffs responded or provided amended Plaintiff Fact Sheets. Attached to this Motion, as

Exhibit A, are the deficiency letters Monsanto provided Plaintiffs. These illustrate the large amount

of missing information.

       The Plaintiffs identified below failed to submit a materially-completed PFS—they are

essentially blank—and Monsanto notified each Plaintiff of their deficiencies.



            Plaintiffs                    Case Number                 Notice of Deficiency Sent



        Albert, Lowell Jr.              3:20-cv-03684-VC                        9/29/2020

         Albrecht, Robert                3:19-cv-07974-VC                       5/4/2020

        Armstrong, Dennis                3:19-cv-07768-VC                       5/4/2020

          Bayerl, David                  3:20-cv-00270-VC                       5/26/2020

         Becker, Dorothy                 3:19-cv-07769-VC                       5/22/2020

          Cossel, Loren                 3:20-cv-01918-VC                        9/29/2020

         Cowan, Donald                   3:19-cv-05974-VC                       2/20/2020

          Dayhuff, Vicki                3:20-cv-02008-VC                        9/29/2020

        Ducheneaux, Allen                3:19-cv-05516-VC                       2/3/2020

      Estate of Judith Martin           3:19-cv-07347-VC                        3/18/2020

      Estate of Lowell Rholff            3:19-cv-06845-VC                       4/2/2020
                                                 7

      Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
   Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 8 of 11




Estate of Melvin Northdurft     3:19-cv-08221-VC               5/11/2020

       Fatla, Carol             3:19-cv-07363-VC               3/24/2020

      Feiner, David             3:20-cv-02645-VC               12/2/2020

     Forsell, Richard           3:20-cv-03722-VC               9/29/2020

      Frens, Donald             3:20-cv-00426-VC               5/26/2020

      Gammel, John              3:19-cv-05519-VC                2/4/2020

       Gent, Vernon             3:20-cv-03723-VC               9/29/2020

      Gillaspie, John           3:20-cv-02007-VC               9/29/2020

      Goedtke, Dell             3:20-cv-02646-VC               9/29/2020

     Gunderson, John            3:19-cv-05973-VC               2/20/2020

      Guthrie, Clare            3:19-cv-07767-VC               4/22/2020

    Haba, Rudolph D.            3:19-cv-05951-VC                2/7/2020

    Hammond, Steven             3:20-cv-01418-VC               9/29/2020

       Harms, Chris             3:20-cv-00267-VC               5/26/2020

   Henry, Jr., Billy Joe        3:19-cv-06180-VC               2/20/2020

      Hoen, Richard             3:20-cv-00011-VC               5/26/2020

     Hoffman, James             3:20-cv-02413-VC               9/29/2020

     Holzer, Jr., Frank         3:19-cv-07821-VC               5/11/2020

       Jasper, Jamie            3:19-cv-06058-VC               2/20/2020

    Johnson, Lewellyn          3:20-cv-00269-VC                5/11/2020

  Kubacki, Mark Joseph         3:19-cv-05521-VC                 2/7/2020

   Laleman, Lawrence           3:19-cv-07975-VC                5/11/2020

      Lehner, Shelly            3:20-cv-00271-VC               5/11/2020

       Lex, Thomas              3:20-cv-03305-VC               9/29/2020
                                        8

  Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 9 of 11




  Lindstrom, Deric            3:19-cv-06056-VC               2/21/2020

  McCord, Clifford            3:19-cv-05520-VC                2/4/2020

  McKone, Richard             3:19-cv-07977-VC               5/11/2020

     Meis, Jared              3:19-cv-07364-VC               3/18/2020

Montgomery, Angela            3:20-cv-02809-VC               12/2/2020

    Myers, John              3:20-cv-03731-VC                12/2/2020

 O'Connell, Emmett            3:19-cv-07346-VC                4/2/2020

   O'Neill, Randy             3:19-cv-06181-VC               3/18/2020

     Pohl, Keith              3:20-cv-03308-VC               12/2/2020

   Quade, Vernon              3:20-cv-03310-VC               12/2/2020

  Radermacher, Joe            3:19-cv-05976-VC               2/20/2020

Rentz, Warren Dean            3:19-cv-05515-VC                2/7/2020

  Sanders, Michael           3:19-cv-05518-VC                 2/4/2020

Schmidt, Jr., Charles         3:19-cv-06179-VC               2/20/2020

  Schwartz, Merlin            3:19-cv-05506-VC                2/6/2020

  Selsor, Emma J.             3:19-cv-05517-VC                2/7/2020

 Senack, Sr., Stanley         3:19-cv-07822-VC               5/11/2020

    Smith, Diana              3:20-cv-00169-VC               5/11/2020

  Stoffregen, Carol           3:19-cv-05971-VC               2/20/2020

  Stratton, Jeffrey           3:20-cv-03312-VC               12/9/2020

Straumann, Michelle          3:19-cv-05978-VC                2/20/2020

  Torgerson, Viola            3:19-cv-04723-VC                2/3/2020

  Tschetter, Darnell         3:19-cv-06057-VC                3/18/2020

  Tschetter, Melvin           3:19-cv-07397-VC               4/30/2020
                                      9

Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
       Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 10 of 11




        VanFrank, William                  3:19-cv-05975-VC1                     2/21/2020

         VonGondy, Kerry                   3:19-cv-07677-VC                      5/11/2020

           Waddle, Jack                    3:20-cv-01919-VC                      9/29/2020

          Welch, Ronald                    3:19-cv-05954-VC                      2/21/2020

         Wenzel, William                   3:19-cv-06846-VC                       4/2/2020

          Zellar, Jr., John                3:20-cv-00268-VC                      5/11/2020


        The Plaintiffs listed above have neither replied to the Notice of Deficiency, nor submitted an

amended PFS. Therefore, Monsanto respectfully requests that the Court enter an Order dismissing

these Plaintiffs’ cases, listed above, with prejudice. Plaintiffs should not be allowed to satisfy Pretrial

Order by submitting the name, date of birth, and social security number—while refusing to provide

any other information or authorizations.

                                          Conclusion
        For the foregoing reasons, Monsanto respectfully requests that the Court dismiss the above

captioned cases with prejudice for failure to submit a materially-completed PFS.

Dated: August 13, 2021                           Respectfully submitted,

                                                 SHOOK, HARDY & BACON L.L.P.

                                                 By: /s/ John L. Ackley
                                                      John L. Ackley
                                                      Texas Bar No. 24108036
                                                      E-mail: jackley@shb.com
                                                      600 Travis, Suite 3400
                                                      Houston, Texas 77002-2926
                                                      Telephone: 713-227-8008
                                                      Fax: 713-227-9508

                                                 Attorney for Defendant,
                                                 MONSANTO COMPANY
1
 The initial Motion to Dismiss (ECF No. 13418) incorrectly stated the case number as 3:19-cv-
05979-VC.
                                            10

      Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
      Case 3:16-md-02741-VC Document 13491 Filed 08/13/21 Page 11 of 11



                                  CERTIFICATE OF SERVICE
       I, John Ackley, hereby certify that on August 13, 2021, the foregoing document was filed

via the Court’s CM/ECF system, which will automatically serve and send email notification of

such filing to all registered attorneys of record.


                                                      /s/ John L. Ackley
                                                      John L. Ackley




                                                     11

      Defendant’s Amended Motion to Dismiss for Failure to Submit PFS, MDL No. 2741
